37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Leslie J. TRAVIS, Petitioner Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTIONS;  Franklin E.Freeman, Jr.;  Michael Easley, Respondents Appellees.
No. 94-6280.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Oct. 24, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-94-11-5)
Leslie J. Travis, appellant pro se.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order summarily dismissing his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  We note, however, that Appellant also included two claims concerning the conditions of his confinement in his 28 U.S.C. Sec. 2254 petition.  Appellant made conclusory allegations that the prison is overcrowded and that he is deprived of meaningful access to courts.  The district court failed to separately consider these claims under 42 U.S.C. Sec. 1983 (1988).   See Preiser v. Rodriguez, 411 U.S. 475, 499 n. 14 (1973);   Todd v. Baskerville, 712 F.2d 70, 72-73 (4th Cir.1983).  Appellant, however, did not allege any facts to support his claims or that he suffered any injury.  Neither did Appellant demonstrate that he sought any relief through administrative remedies concerning these claims.  Accordingly, because Appellant did not allege even a minimal level of factual support for these claims, they were properly dismissed.   See White v. White, 886 F.2d 721, 724 (4th Cir.1989).


2
For these reasons, we grant a certificate of probable cause to appeal and affirm the district court's order dismissing Appellant's petition but modify it to reflect a dismissal of both the 28 U.S.C. Sec. 2254 claims and the 42 U.S.C. Sec. 1983 claims.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED AS MODIFIED


*
 We also deny Appellant's motion for appointment of counsel